--------------------------------------------------------------------------------

Exhibit 10.2
 
CLIENT REFERRAL AND SOLICITATION AGREEMENT
 
This CLIENT REFERRAL AND SOLICITATION AGREEMENT (the “Agreement”) is made and
entered into as of April 1, 2013 (“Effective Date”), by and among OBEX
Securities LLC (“OBEX”), BioTime, Inc. (“BIOTIME”), and LifeMap Sciences, Inc.
(“LIFEMAP”), a subsidiary or BIOTIME.
 
WHEREAS, each of BIOTIME and LIFEMAP desires OBEX to refer prospective investors
to them; and
 
WHEREAS, OBEX desires to refer prospective investors to BIOTIME and LIFEMAP in
consideration of the payment of referral fees by BIOTIME or LIFEMAP.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.
Appointment

 
BIOTIME and LIFEMAP hereby each appoint OBEX, and OBEX hereby accepts such
appointment, to serve as a non-exclusive solicitor with respect to the
introduction of OBEX Clients (as defined below) to BIOTIME and LIFEMAP upon the
terms and conditions set forth herein.
 
2.
Services to be Performed by OBEX

 
 
(a)
OBEX shall use its reasonable efforts to solicit, refer and/or introduce to
BIOTIME and LIFEMAP various institutions and individual persons
(“Clients”).  OBEX shall solicit, refer, and introduce to BIOTIME and LIFEMAP
only Clients as to whom OBEX has a reasonable basis for believing that the
Client qualifies as an “accredited investor” as defined in Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission..

 
(i) OBEX shall provide BIOTIME and LIFEMAP with the name of each Client
referred, a statement describing the reasonable basis upon which OBEX believes
that the Client qualifies as an accredited investor, and such other information
about the Client as BIOTIME or LIFEMAP may reasonably request.  If BIOTIME or
LIFEMAP believes that a Client referred by OBEX is a person or entity, or
controls or is controlled by or is under common control with a person or entity,
already known to BIOTIME or LIFEMAP, or if BIOTIME or LIFEMAP do not wish to
offer an investment opportunity to, or accept an investment proposal from, a
Client, then BIOTIME or LIFEMAP shall so advise OBEX in writing (which may
include an electronic communication such as email or facsimile transmission) and
such Client shall be deemed an “Excluded Client” and OBEX shall not be entitled
to receive a Referral Fee (as defined below) under this Agreement with respect
to any investment in BIOTIME, LIFEMAP, or any of their respective subsidiaries
made by such Excluded Client.  BIOTIME and LIFEMAP shall provide the written
notification to OBEX referred to in the immediately preceding sentence within
ten (10) business days after OBEX provides BIOTIME or LIFEMAP with the name and
any and all other information about the Client requested by BIOTIME or
LIFEMAP.  If BIOTIME does not provide such notice within ten (10) business days
then BIOTIME or LIFEMAP shall be obligated to pay a Referral Fee with respect to
any investment in BIOTIME or LIFEMAP, as applicable, by such Client within the
period provided by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) BIOTIME and LIFEMAP shall have the sole and absolute discretion to
determine whether to accept or reject any investment from any Client introduced
by OBEX.  Clients referred by OBEX, other than Excluded Clients, who
subsequently make an investment in BIOTIME or LIFEMAP are referred to herein as
(“Investor(s).”) Clients(s) and Investor(s) shall include any and all
subsidiaries or separate funds that are controlled by or under common
control  with the Client or Investor.


 
(b)
In the event that a Client does not invest in BIOTIME or LIFEMAP within two (2)
years after the expiration or termination of this Agreement, OBEX shall not be
entitled to the Referral Fee or any other compensation under this Agreement with
respect to any subsequent investment by such Client in BIOTIME or LIFEMAP or any
of their respective subsidiaries.  Nothing herein shall prevent OBEX from
initially contacting a Client and supplying such Client with written marketing
material prepared or approved by BIOTIME or LIFEMAP for the purpose of
evaluating such Client’s interest in BIOTIME or LIFEMAP.

 
 
(c)
BIOTIME and LIFEMAP assume no liability, obligation, or responsibility with
respect to OBEX’s qualification to offer or sell investments in  BIOTIME or
LIFEMAP or any of their subsidiaries, or OBEX’s right to refer Clients to
BIOTIME under the laws of the United States or any state or other jurisdiction.

 
3.
Compensation:

 
 
a.
Subject to subsections (b), (c), and (g) below, in consideration of OBEX’s
services under this Agreement, BIOTIME or LIFEMAP shall pay to OBEX a referral
fee equal to five percent (5%) of any investment amount paid to BIOTIME or
LIFEMAP or any of their respective subsidiaries directly by an Investor (the
“Referral Fee”). BIOTIME or LIFEMAP shall pay OBEX any Referral Fee payable
hereunder within ten (10) business days of the date on which BIOTIME or LIFEMAP
receives the investment from an Investor.  Each payment of the Referral Fee to
OBEX shall be accompanied by a calculation of the amount thereof in reasonable
detail prepared by BIOTIME or LIFEMAP, which, absent manifest error, shall be
final and binding unless OBEX notifies BIOTIME or LIFEMAP within thirty (30)
days after receipt of the Referral Fee that they dispute such calculation.

 
 
b.
No Referral Fee shall be payable under this Agreement with respect to any
investment made by an Investor through any public offering of BIOTIME securities
registered under the Securities Act of 1933, as amended (the “Securities Act”),
unless OBEX solicits or introduces the Investor in connection with such
offering.  If OBEX participates as an underwriter, member of an underwriting
syndicate, placement agent, participating dealer, or sales agent in connection
with such a public offering of BIOTIME securities and receives any underwriting
discounts, commissions, or fees in that capacity under a separate agreement, no
Referral Fee will be payable under this Agreement with respect to the sale of
any securities to any Investor in such public offering.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
No Referral Fee shall be payable with respect to the sale of any securities by
LIFEMAP in an initial public offering registered under the Securities Act.  With
respect to any other public offering of LIFEMAP securities registered under the
Securities Act, no Referral Fee shall be payable under this Agreement unless
OBEX solicits or introduces the Investor in connection with such offering.  If
OBEX participates as an underwriter, member of an underwriting syndicate,
placement agent, participating dealer, or sales agent in connection with such a
public offering of LIFEMAP securities and receives any underwriting discounts,
commissions, or fees in that capacity under a separate agreement, no Referral
Fee will be payable under this Agreement with respect to the sale of any
securities to any Investor in such public offering.



 
d.
No Referral Fee shall be payable with respect to any purchase of any security
issued by BIOTIME or LIFEMAP that was outstanding and held by a third party who
is not an insider of BIOTIME or LifeMap at the time of purchase by a Client;
provided, however, that subsections (b) and (c) of this Section 3 will apply to
any such purchase or sale by an insider of BIOTIME or LIFEMAP.



 
e.
BIOTIME shall be obligated to pay and be liable for the payment of Referral Fees
only with respect to investments made by Investors in BIOTIME and LIFEMAP or
LIFEMAP subsidiaries.  LIFEMAP shall be obligated to pay and liable for the
payment of Referral Fees only with respect to investments made by Investors in
LIFEMAP and shall have no obligation or liability for the payment of any
Referral Fee payable with respect to any investment in BIOTIME or any of
BIOTIME’s subsidiaries other than itself.



 
f.
Notwithstanding the expiration or termination of this Agreement, the Referral
Fee with respect to each investment by a Client or Investor, other than Excluded
Clients referred by OBEX to BIOTIME or LIFEMAP under Section 2 of this
Agreement, shall continue to be payable for a period of time from the date of
investment not to exceed two years for BIOTIME and three years for LIFEMAP so
long as BIOTIME (or its affiliates) and LIFEMAP (or its affiliates) continues to
receive investments by a Client or Investor.  OBEX shall be responsible for any
direct or indirect out-of-pocket expenses incurred in connection with their
services under this Agreement.



 
g.
Notwithstanding anything contained herein to the contrary, BIOTIME and LIFEMAP
shall not be required to pay any Referral Fee that would be in violation of any
federal or state law or regulation or the rules of any self-regulatory
organization.

 
4.
Termination

 
 
This Agreement shall remain in effect for a period of two years unless earlier
terminated by any party by giving the other party one-hundred eighty (180) days
prior written notice of such early termination.  BIOTIME’s and LifeMap’s
obligation to pay Referral Fee pursuant to Section 3 above will continue
notwithstanding the termination of this Agreement, provided that if the
continuation of such payments would violate any applicable law or regulation,
BIOTIME’s and LifeMap’s obligation to make such payments will cease.  The
agreements set forth in Sections 3 shall survive the termination of this
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Representations and Warranties of BIOTIME and LIFEMAP

 
 
(a)
BIOTIME represents and warrants to OBEX that:

 
 
(i)
BioTime is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is incorporated;

 
 
(ii)
this Agreement has been duly authorized, executed and delivered by BIOTIME and
constitutes a valid and binding agreement of BIOTIME, enforceable against it in
accordance with its terms, except as the same may be subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws from time to time in
effect affecting the rights of creditors generally;

 
 
(iii)
the person executing this Agreement on behalf of BIOTIME has full power and
authority to do so;

 
 
(iv)
BIOTIME has all government and regulatory licenses, registrations and approvals,
if any, required by applicable law to perform its obligations under this
Agreement.

 
 
(b)
LIFEMAP represents and warrants to OBEX that:

 
 
(i)
LIFEMAP is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is incorporated;

 
 
(ii)
this Agreement has been duly authorized, executed and delivered by LIFEMAP and
constitutes a valid and binding agreement of LIFEMAP, enforceable against it in
accordance with its terms, except as the same may be subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws from time to time in
effect affecting the rights of creditors generally;

 
 
(iii)
the person executing this Agreement on behalf of LIFEMAP has full power and
authority to do so;

 
 
(iv)
LIFEMAP has all government and regulatory licenses, registrations and approvals,
if any, required by applicable law to perform its obligations under this
Agreement.

 
6.
Representations and Warranties of OBEX:

 
 
(a)
OBEX hereby represents and warrants to BIOTIME and LIFEMAP that:

 
 
(i)
OBEX is duly organized, validly existing and in good standing as a limited
liability company under the laws of the jurisdiction in which it is organized;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
this Agreement constitutes a valid and binding agreement of OBEX, enforceable
against it in accordance with its terms, except as the same may be subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect affecting the rights of creditors generally;

 
 
(iii)
OBEX has all governmental and regulatory licenses, registrations and approvals,
if any, required by applicable law to perform its obligations under this
Agreement;

 
 
(iv)
OBEX is duly and validly registered as a broker-dealer with the Securities and
Exchange Commission and in each state in which it is required to be so
registered to do business as a broker-dealer under applicable state securities
laws;

 
 
(v)
OBEX is not a person (i) subject to an order of the Securities and Exchange
Commission (the “SEC”) pursuant to Section 203(f) of the Investment Advisers Act
of 1940 as amended (the “Advisers Act”); (ii) convicted within the previous ten
(10) years of any felony or misdemeanor involving conduct described in Section
203(e)(2)(A)-(D) of the Advisers Act; (iii) who has not been found by the SEC to
have engaged, or has been convicted of engaging, in any of the conduct specified
in paragraphs (1), (4) or (5) of Section 203(e) of the Advisers Act; or (iv)
subject to an order, judgment or decree described in Section 203(e)(3) of the
Advisers Act;

 
 
(vi)
it is permissible under applicable federal and state laws and regulations and
applicable self-regulatory organization rules, including FINRA rules and
regulations, for OBEX to receive the Referral Fee;

 
 
(vii)
this Agreement has been duly authorized, executed and delivered by OBEX and
constitutes a valid and binding agreement of OBEX, enforceable against it in
accordance with its terms, except as the same may be subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws from time to time in
effect affecting the rights of creditors generally;

 
 
(viii)
the person executing this Agreement on behalf of OBEX has full power and
authority to do so; and

 
 
(ix)
OBEX is a member in good standing of FINRA.

 
7.
Covenants:

 
OBEX hereby covenants and agree that:
 
 
(a)
it shall undertake to perform its duties under this Agreement in a manner
consistent with the instructions of BIOTIME and the provisions of (i) the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, including Regulation D; (ii) the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, (iii) the
Advisers Act and the rules promulgated thereunder, including without limitation,
Rule 206(4)-3; and (iv) applicable state securities or blue sky laws and the
rules and regulations promulgated thereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
OBEX shall promptly notify BIOTIME if there is any change at any time with
respect to any representations, warranties or information contained herein and
to provide BIOTIME with such further information as it may reasonably request
with respect to any such change.

 
 
(c)
OBEX shall not (i) use or deliver to any Client any information about BIOTIME or
LIFEMAP, including but not limited to the financial condition, results of
operations, business, operations, research or development programs, products,
contracts, or management of BIOTIME or LIFEMAP or of any subsidiary of BIOTIME
or LIFEMAP except for such information as may be provided by BIOTIME or LIFEMAP
or approved in writing by BIOTIME or LIFEMAP for disclosure to one or more OBEX
Clients; (ii) make any representation or statement of fact concerning the
matters described in clause (i) of this paragraph; or (iii) solicit any Client
or any other person or entity through any general solicitation or advertisement
with respect to a prospective investment in BIOTIME or LIFEMAP or in any of
their respective subsidiaries, or with respect to the purchase of any security
issued or proposed to be issued by BIOTIME or LIFEMAP or by any of  their
respective subsidiaries; or (iii) engage, directly or indirectly, in any
short-sale or recommend that any person or entity engage in any short-sale of
BIOTIME common shares or other equity securities.

 
8.
Confidentiality:

 
OBEX, on the one hand, and BIOTIME and LIFEMAP on the other hand, acknowledge
that in the course of their dealings under this Agreement, they may become
acquainted with the other party’s confidential and proprietary information and
materials concerning the other party’s business and operations.  OBEX Client
list and information provided by OBEX regarding its Investors and Clients
(including also Excluded Clients) shall be deemed to be OBEX’s confidential
information.  BIOTIME’s and LIFEMAP’s respective financial records, marketing
materials, accounting records, financial projections, research and development
activities and plans, product development and marketing plans, contracts, and
customer information is deemed to be confidential and proprietary information of
BIOTIME or LIFEMAP.  BIOTIME and LIFEMAP shall not disclose or make use of
OBEX’S confidential and proprietary information without the prior written
consent of OBEX, except for other purposes related to an Investor’s status as a
shareholder.  OBEX shall not disclose or make use of BIOTIME’s or LIFEMAP’s
confidential and proprietary information without the express prior written
permission of BIOTIME or LIFEMAP; provided however, that OBEX may use such
information for the purpose of purchasing from BIOTIME or LIFEMAP any securities
offered to Clients of OBEX in a private placement.  This provision shall survive
the termination of this Agreement.  The parties agree that if this section is
violated, the party whose confidential and proprietary information is wrongfully
disclosed or used shall be entitled to injunctive relief, in addition to other
remedies permitted by law to enforce the terms of this Section 8.
 
9.
Independent Contractor:

 
The parties hereto each agree that the services performed by OBEX under this
Agreement shall be exclusively in the capacity of an independent
contractor.  Nothing contained in this Agreement shall be deemed to create a
joint venture, partnership or an employer-employee relationship.  OBEX is not
the agent of BIOTIME or LIFEMAP and shall not have any right or authority to
create any obligations of any kind on behalf of BIOTIME or LIFEMAP, and shall
not have any authority to bind BIOTIME or LIFEMAP to any contract, agreement or
obligation, and shall make no representation to any third party to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
10.
Notices:

 
All communications and notices required or permitted under this Agreement shall
be in writing and sent by certified mail, postage prepaid, return receipt
requested, next business day air delivery service, or FAX to the following
addresses (or to such other addresses for notice as may be given to the other
party from time to time) and shall be deemed delivered(i) four days after being
deposited in the United States mail if sent by certified mail, (ii) the next
business day if sent by next business day delivery service, or upon receipt if
sent by FAX.
 
If to BIOTIME:
 
BioTime, Inc.
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Chief Financial Officer
FAX:  (510) 521-3389


If to LIFEMAP:
LifeMap Sciences, Inc.
1020 Plain Street, Suite 290
Marshfield, MA 02050
Attention:  Chief Operating Officer
FAX: (781) 826-7609


If to OBEX:
 
OBEX Securities LLC:
 
Chief Compliance Officer
1865 Palmer Avenue
Suite 208
Larchmont, N.Y. 10538
Fax:   (914) 833-7954
 
11.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof. Any dispute hereunder shall be submitted to binding arbitration to be
conducted in accordance with the rules of the American Arbitration Association,
which arbitration shall take place in the State of New York.
 
12.
Entire Agreement; Amendments; Assignment

 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof.  This Agreement shall not be amended, nor shall
any provision of this Agreement be considered modified or waived, unless
evidenced by the written consent of the party or parties against whom
enforcement is sought.  This Agreement may not be assigned, nor may any
obligation hereunder be transferred or delegated, by either party without the
prior written consent of the other parties, but which approval for assignment by
either party will not be unreasonably withheld.  All terms, privileges and
obligations set forth in this Agreement as it relates to OBEX or BIOTIME or
LIFEMAP shall apply to any assignee.
 
 
 

--------------------------------------------------------------------------------

 
 
13.
Indemnification

 
 
(a)
OBEX hereby agree to indemnify and hold BIOTIME and LIFEMAP and their respective
affiliates, officers, directors, employees, and agents (collectively, the
"BIOTIME Indemnitees") harmless from any loss, damage, liability or expense,
including reasonable attorneys' fees and other legal expenses, to which any of
the BIOTIME Indemnitees may become subject arising out of or relating to any act
or omission by OBEX (or any of its officers, members, employees or persons
connected or associated with OBEX) which is or is alleged to be a violation of
any applicable statutes, laws or regulations or is a result of OBEX’s fraud,
gross negligence, willful misconduct or breach of this Agreement.

 
 
(b)
BIOTIME hereby agrees to indemnify and hold OBEX and their respective
affiliates, members, officers, directors, employees and agents (collectively,
the "OBEX Indemnitees") harmless from any loss, damage, liability or expense,
including reasonable attorneys' fees and other legal expenses, to which any of
the OBEX Indemnitees may become subject arising out of or relating to any act or
omission by BIOTIME or any of its officers, directors, or employees  in
connection with the offer or sale of any securities issued by BIOTIME to an
Investor which is or is alleged to be a violation of any applicable statutes,
laws or regulations or is a result of the BIOTIME’s fraud, gross negligence,
willful misconduct or breach of this Agreement.

 
 
(c)
LIFEMAP hereby agrees to indemnify and hold OBEX and their respective
affiliates, members, officers, directors, employees and agents (collectively,
the "OBEX Indemnitees") harmless from any loss, damage, liability or expense,
including reasonable attorneys' fees and other legal expenses, to which any of
the OBEX Indemnitees may become subject arising out of or relating to any act or
omission by LIFEMAP or any of its officers, directors, or employees in
connection with the offer or sale of any securities issued by LIFEMAP to an
Investor which is or is alleged to be a violation of any applicable statutes,
laws or regulations or is a result of LIFEMAP’s fraud, gross negligence, willful
misconduct or breach of this Agreement.

 
 
(d)
Each of the OBEX Indemnitees, BIOTIME Indemnitees, and LIFEMAP Indemnities are
referred to in this paragraph as an “Indemnified Person.”  The party obligated
under this Section 13 to indemnify the Indemnified Person is referred to in this
paragraph as the “Indemnifying Party.”  Promptly after receipt by an Indemnified
Person of notice of the commencement of any action, claim, proceeding or
investigation as to which the Indemnified Person is entitled to indemnification
under this Section (an “Action”), such Indemnified Person, if a claim in respect
thereof is to be made against the Indemnifying Party under this Section 13, will
notify the Indemnifying Party of the commencement of the Action, but the
omission to so notify the Indemnifying Party will not relieve it from any
liability which it may have to any Indemnified Person under this Section
13  unless the Indemnifying Party has been substantially prejudiced in
asserting, or shall have lost the right to assert, a legal defense by such
omission.  The Indemnifying Party will be entitled to participate in, and, to
the extent that it may wish, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
Indemnified Person.  The Indemnified Person will have the right to employ
separate counsel in any such Action and to participate in the defense thereof
but the fees and expenses of such counsel will be at the expense of the
Indemnified Person if the Indemnifying Party has assumed the defense of the
Action with counsel reasonably satisfactory to the Indemnified Person, provided,
however, that if the Indemnified Person shall be requested by the Indemnifying
Party to participate in the defense of an Action or shall have concluded in good
faith in consultation with counsel and specifically notified the Indemnifying
Party either that there may be specific defenses available to it which are
different from or additional to those available to the Indemnifying Party or
that material remedies are being sought against it other than money damages,
then the counsel representing it, to the extent made necessary by such defenses
or damage claims, shall have the right to direct such defenses of such Action on
its behalf and in such case the reasonable fees and expenses of such counsel in
connection with any such participation or defenses shall be paid by the
Indemnifying Party.  No settlement of any Action against an Indemnified Person
will be made without the consent of the Indemnified Person, which consent shall
not be unreasonably withheld or delayed in light of all factors reasonably of
importance to such party.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
BioTime, Inc.
         
By:
s/Michael West
   
Name/Title:
Michael West, Chief Executive Officer
           
LifeMap Sciences, Inc.
         
By:
s/Kenneth Elsner
   
Name/Title:
Kenneth Elsner, Chief Operating Officer
           
OBEX Securities LLC
         
By:
s/Alice M. Roony
   
Name/Title:
Chief Financial Officer/Chief Operating Officer
 

 
 

--------------------------------------------------------------------------------